Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Appellant contended that his rights under the Fourth and Fourteenth Amendments to the United States Constitution were violated by an unlawful search and seizure. The Court of Appeals held that there was no violation of appellant’s constitutional rights. [See 16 N Y 2d 755.]